Citation Nr: 1732019	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-18 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and as a result of Agent Orange (herbicide) exposure. 

2. Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision.  

In March 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

In a decision dated in August 2016, the Board remanded the issues.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2016 Board remand instructed the RO to obtain a VA medical opinion regarding the etiology of the Veteran's currently diagnosed hypertension and currently diagnosed IBS.  Regarding the Veteran's hypertension claim, the examiner was asked to consider the National Academy of Sciences Institute of Medicine's article titled Veterans and Agent Orange: Update 2010, and state whether it is at least as likely as not that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents, or proximately caused by, due to, or aggravated by his service-connected PTSD.  Regarding the Veteran's IBS claim, the examiner was asked whether it is at least as likely as not that the Veteran's currently diagnosed IBS was proximately caused by, due to, or aggravated by his service-connected PTSD.  The remand specifically noted that the RO determined the Veteran's statements would be accepted as sufficient proof that his IBS was incurred or aggravated in combat. 

Pursuant to the August 2016 Board remand, the AOJ obtained medical opinions in October 2016.  The examiner opined that it was less likely as not that the Veteran's hypertension was due to his military service duties and activities or to his PTSD.  However the examiner failed to discuss whether the Veteran's hypertension was related to his presumed exposure to herbicide agents.  The examiner also failed to address the theory of aggravation.  Therefore, the Board finds a new VA medical opinion is necessary to fully comply with the August 2016 remand directives. 

Additionally, the October 2016 VA examiner also opined that it was less likely as not that the Veteran's IBS was due to his military service duties and activities or to his PTSD, noting the Veteran's military records were silent for IBS.  However, as the examiner failed to take into consideration the fact that the RO determined the Veteran's statements would be accepted as sufficient proof that his IBS was incurred or aggravated in combat, the Board finds a new VA medical opinion is necessary.  The examiner failed to address aggravation on this claim as well. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record all VA treatment records since June 2016.  

2. Obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed hypertension.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner is asked to consider the National Academy of Sciences Institute of Medicine's article titled Veterans and Agent Orange: Update 2010, and should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension:

a) began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents therein; or 

b) aggravated by (made chronically worse) his service-connected PTSD?

The examiner is advised that simply stating hypertension is not on the list of diseases presumptively associated with Agent Orange exposure is not sufficient rationale for a negative opinion. 

3. Also, obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed IBS.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed IBS was proximately caused by, due to, or aggravated by (made chronically worse) his service-connected PTSD?  Please see comments above that his statements of in-service symptoms should be accepted as credible. 

4. Then, readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




